



AMENDMENT
TO
CINCINNATI BELL INC.
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS


This is an Amendment to the Cincinnati Bell Inc. Deferred Compensation Plan for
Outside Directors (the “Plan”), which Amendment is effective as of October 30,
2015, to document resolutions adopted by the Board of Directors of Cincinnati
Bell Inc. on October 30, 2015, as follows:


Section 8.1 of the Plan is hereby amended to read as follows:


8.1    Right and Procedure to Terminate Plan. CBI reserves the right to
terminate the Plan, or portions thereof treated as aggregated under Code Section
409A, in their entirety.


(a)Procedure to Terminate Plan. The procedure for CBI to terminate the Plan is
as follows. In order to terminate the Plan, or aggregated portions of the Plan,
the Board shall adopt resolutions, pursuant and subject to the regulations or
by-laws of CBI and any applicable law, and either at a duly called meeting of
the Board or by a written consent in lieu of a meeting, to terminate the Plan or
aggregated portions thereof. Such resolutions shall set forth therein the
effective date of the Plan’s termination.


(b)Effect of Termination of Plan. The Plan is hereby irrevocably terminated
effective October 30, 2015 (the “Plan Termination Date”) with respect to all
deferrals to the Plan made at the election of a Participant, and the Plan is
hereby frozen with respect to phantom stock awards deferred under the Plan. On
and after the Plan Termination Date, Participants may not make deferrals under
the Plan, and no Company contribution may be made under the Plan. Each
Participant’s remaining accrued and unpaid benefits, other than phantom stock
benefits, shall be paid to the Participant in the form of a single lump sum
payment on November 7, 2016, in accordance with plan termination rules in
Treasury Regulation Section 1.409A-3(j)(4)(ix). Notwithstanding the foregoing,
any benefits under the Plan that would be payable under the Plan prior to the
Plan Termination Date if the Company had not taken action to terminate the Plan
shall be paid in accordance with their original schedule. Further, phantom stock
deferred under the Plan shall continue to be subject to the Plan’s terms.


IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan, has
caused its name to be subscribed to this Plan amendment, to be effective as of
October 30, 2015.


 
 
 
 
 
 
 
 
CINCINNATI BELL INC.
 
 
 
 
 
 
 
 
By
/s/ Christopher J. Wilson
 
 
 
 
 
 
 
 
Title
Vice President and General Counsel
 
 
 
 
 
 
 
 
Date
November 7, 2016








